department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date release number release date uil code certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number the revocation of your exempt status was made for the following reason s this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination to you effective may 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx as a result of our examination for the tax_year ended june 20xx it was determined that your organization became inactive since june 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after july 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division commerce street mc4980 dal dallas tx date taxpayer_identification_number form tax_year s ended june 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date 20xx dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a - rev date name of taxpayer year period ended june 20xx tax identification_number explanations of items whether located in exemption under sec_501 of the internal_revenue_code continues to qualify for issue facts sec_501 organization in may 19xx the purpose of eo was to run and maintain a nursing home for the elderly was granted tax-exempt status as a by june 20xx all of the assets and property were sold and the eo no longer provided nursing home care for the elderly they had ceased all activity the last form_990 submitted by the organization was for the tax_year ending june 20xx and was received on november 20xx by the internal_revenue_service irs the total income and expenses equaled dollar_figurex xx purchased this nursing home from in january 20xx sales prices total value - dollar_figurex xxx xxx total debt - dollar_figurex xxx xxx net profit - dollar_figurexxx xxx the profit on the sale of the nursing home went to the purpose of providing community assistance in the areas of education health and well-being continues to operate as a c to carry on their law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office treasury regulations treas reg sec_1 c -1 c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page_1 schedule number or exhibit rev ot explanations of items name of taxpayer tax identification_number distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 year period ended june 20xx the taxpayer agrees that the organization should be revoked taxpayer's position government's position eo has failed to show that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the organization has confirmed that they did not operate for charitable purposes for the year under examination and in the year prior as a result of the examination the irs has determined that eo has failed to operate for exempt purposes as a sec_501 organization they have ceased operations and sold their assets therefore since the organization failed to operate primarily for exempt purposes their exempt status is revoked effective july 20xx conclusion catalog number 20810w form 886-a publish no irs gov page_ department of the treasury-internal revenue service
